DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 02/10/2022, the following represents the changes from the previous claims: Claim 1 was amended, Claim 4 was canceled, and claims 8-13 are new. Claims 1-3 and 5-13 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-210505, filed on 10/31/2017.

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-3 and 5-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

a. Claim 1 recites the limitation “the first fixing coating layer” in lines 21-22. There is insufficient antecedent basis for this limitation in the claim as only “a first fixing layer” and “a first coating layer” were recited previously in the claim. 
b. Claims 2-3 and 5-13 are rejected as depending upon a rejected claim.

5. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1, 2, 5, 6, and 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (US Patent Publication 2015/0272096) in view of Cordell, Jr. (US 4,057,926), Tsunashima et al. (US Patent Publication 2015/0290900), Corley et al. (US Patent Publication 2011/0319564), and Watari (JP2005229955A).  
a. Regarding claim 1, Yamamoto teaches a fishing rod comprising a rod body 11 extending in an axial direction; a fitting 15 mounted on an outer peripheral surface of rod body 11 via mounting portion L [the line guides 15 according to an embodiment of the present invention may include a mounting portion L (also referred to as “leg L”) to be mounted on the rod body 11 [0036]]; a first fixing layer formed of a first sheet 21 [the mounting thread 21 and a resin penetrating between the turns of the mounting thread 21 [0055]] wound on the mounting portion and the rod body [leg L may be fastened on the rod body 11 with the mounting thread 21 [0051]]; a second fixing layer formed of a second sheet 22 made of a fiber-reinforced resin wound on an outer side of the first sheet 21 [On the surface of the mounting thread 21 (on the radial outside of the mounting thread 21) may be provided a cover member 22 The cover member 22 may be in any form such as a tape, film, sheet, or fabric cloth.  cover member 22 in an embodiment may be an isotropic film (isotropic sheet) having substantially the same tensile strength in any directions in the sheet surface. The isotropic film may be various films (sheets) obtained by calender-molding of a high molecular compound such as polyurethane, polyester, or polyvinyl chloride. The cover member 22 may include a reinforcement material constituted by various short fibers [0038]]; and a coating layer 24 formed of a resin, having a generally constant thickness, and directly covering an entire outer side of the second fixing layer 22 [the resin layer 24 may coat the mounting thread 26 for the sheet member [0057]; resin layer 24 may be provided so as to coat the mounting thread 21 and the cover member 22 [0044]; resin layer 24 may be formed of various resins such as epoxy, urethane, or UV-curable resins (e.g., urethane acrylate, acrylic resin acrylate, epoxy acrylate) [0057]]. 
Yamamoto does not specifically teach the first sheet has a first portion and a second portion, the first portion and the second portion are overlapped with each other in a radial direction of the rod body, wherein the fitting is mounted between the first portion and the second portion of the first sheet, and wherein the coating layer includes a first coating layer and a second coating layer, the first coating layer being made of the resin and formed on the outer side of the second fixing layer, the second coating layer being made of the resin and formed on an outer side of the first fixing coating layer. Cordell Jr. teaches the first sheet has a first portion 30 and a second portion 32 that are overlapped with each other in a radial direction of the rod body, wherein the fitting is mounted between the first portion and the second portion of the first sheet [wrapping layers 30 and 32 serve to fasten the guide 18' firmly in place and its permanence is enhanced by applying several coatings of lacquer and a cover coating of varnish in a conventional manner, col. 2 lines 67-68 col. 3 lines 1-2], and wherein the coating layer includes a first coating layer and a second coating layer, the first coating layer being made of the resin and formed on the outer side of the second fixing layer, the second coating layer being made of the resin and formed on an outer side of the first fixing coating layer [wrapping layers 30 and 32 serve to fasten the guide 18' firmly in place and its permanence is enhanced by applying several coatings of lacquer and a cover coating of varnish in a conventional manner, col. 2 lines 67-68 col. 3 lines 1-2] for the purpose of providing for several coatings to enhance the permanence of the wrapping layers fastening the fishing line guide firmly in place. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto to include the first portion and the second portion that are overlapped with each other in a radial direction of the rod body, the fitting is mounted between the first portion and the second portion of the first sheet, and the coating layer includes a first coating layer and a second coating layer, the first coating layer being made of the resin and formed on the outer side of the second fixing layer, the second coating layer being made of the resin and formed on an outer side of the first fixing coating layer as taught by Cordell Jr. because doing so would have provided for several coatings to enhance the permanence of the wrapping layers fastening the fishing line guide firmly in place.  
	Yamamoto in view of Cordell Jr. does not specifically teach resin having a tensile elongation of 40% or more measured in conformity to JIS K 7161:2014. Tsunashima teaches resin having a tensile elongation of 40% or more [the elongation (elongation at break) of the cured product of the epoxy resin composition is preferably 2% or more and more preferably 3% or more, and is preferably 300% or less and more preferably 200% or less [0031]] measured in conformity to JIS K 7161:2014 [A test piece for tensile test was molded from the cured resin plate according to JIS-K 7162 (1994) [0106]] for the purpose of providing resin material that can be suitably used for a fishing rod that exhibits enhanced elongation and mechanical strength, and better moldability during production.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr. to include resin having a tensile elongation of 40% or more measured in conformity to JIS K 7161:2014 as taught by Tsunashima because doing so would have provided resin material that can be suitably used for a fishing rod that exhibits enhanced elongation and mechanical strength, and better moldability during production and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Yamamoto in view of Cordell Jr. and Tsunashima does not specifically teach resin having a yield strain measured in conformity to JIS K 7161:2014. Corley teaches resin having a yield strain [Tables 2, 3A, 3B; the cured resins in the Examples were measured by ASTM D-638 [0096]] for the purpose of providing resin material that can be suitably used for the manufacturing of fishing rods [0126] and coating compositions [0119] with desired mechanical properties measured in conformity to internationally accepted technical standards. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr. and Tsunashima to include resin having a yield strain measured in conformity to JIS K 7161:2014 as taught by Corley because doing so would have provided resin material that can be suitably used for the manufacturing of fishing rods and coating compositions with desired mechanical properties measured in conformity to internationally accepted technical standards.
Yamamoto in view of Cordell Jr., Tsunashima, and Corley does not specifically teach the coating layer has a thickness of 1.3 mm or smaller. Watari teaches coating layer 18 has a thickness of 1.3 mm or smaller [epoxy resin is applied over the entire peripheral surface with a thickness of about 0.5 mm. This epoxy resin forms the resin coating layer 18 [0019]] for the purpose of providing for mounting a fishing line guide on the peripheral surface of a rod with a resin coating layer to suppress the generation of cracks and improve the attaching strength of the fishing line guide attached to the circumference of the rod.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, and Corley to include the coating layer has a thickness of 1.3 mm or smaller as taught by Watari because doing so would have provided for mounting a fishing line guide on the peripheral surface of a rod with a resin coating layer to suppress the generation of cracks and improve the attaching strength of the fishing line guide attached to the circumference of the rod.
Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach a yield strain of 7% or more. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a yield strain of 7% or more because doing so would have provided a suitable resin yield strain for use with a fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
b. Regarding claim 2, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Yamamoto) the fishing rod of claim 1 having resin coating layer 24 [the resin layer 24 may coat the mounting thread 26 for the sheet member [0057]; resin layer 24 may be formed of various resins such as epoxy, urethane, or UV-curable resins (e.g., urethane acrylate, acrylic resin acrylate, epoxy acrylate) [0057]]. Yamamoto does not specifically teach a tensile elasticity measured in conformity to JIS K 7161:2014. Tsunashima teaches tensile elasticity measured in conformity to JIS K 7161:2014 [A test piece for tensile test was molded from the cured resin plate according to JIS-K 7162 (1994) test piece 1 BA [0106]] for the purpose of providing an epoxy resin material that can be suitably used for a fishing rod having enhanced mechanical strength measured in conformity to internationally accepted technical standards.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a tensile elasticity measured in conformity to JIS K 7161:2014 as taught by Tsunashima because doing so would have provided an epoxy resin material that can be suitably used for a fishing rod having enhanced mechanical strength measured in conformity to internationally accepted technical standards.  
Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach a tensile elasticity of 13 MPa to 420 Mpa. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a tensile elasticity of 13 MPa to 420 MPa because doing so would have provided a suitable resin tensile elasticity for a fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
c. Regarding claim 5, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Yamamoto) the fishing rod of claim 1 having the coating layer interval formed between a front end of coating layer 24 and a front end of second fixing layer 22 [resin layer 24 may be provided so as to coat the mounting thread 21 and the cover member 22 [0044]; resin layer 24 may be formed of various resins such as epoxy, urethane, or UV-curable resins (e.g., urethane acrylate, acrylic resin acrylate, epoxy acrylate) [0057] FIG. 2]. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach the coating layer interval is 3.0 mm or smaller.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include the coating layer interval that is 3.0 mm or smaller because doing so would have provided a suitable coating layer coating the fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
d. Regarding claim 6, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Yamamoto) the fishing rod of claim 1 having coating layer interval formed between a rear end of coating layer 24 and a rear end of second fixing layer 22 [resin layer 24 may be provided so as to coat the mounting thread 21 and the cover member 22 [0044]; resin layer 24 may be formed of various resins such as epoxy, urethane, or UV-curable resins (e.g., urethane acrylate, acrylic resin acrylate, epoxy acrylate) [0057] FIG. 2]. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach the coating layer interval is 1.0 mm or smaller. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include the coating layer interval that is 1.0 mm or smaller because doing so would have provided a suitable coating layer coating the fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
e. Regarding claim 8, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Watari) the fishing rod of claim 1 wherein the thickness of the coating layer is 0.1 mm to 1.3 mm [epoxy resin is applied over the entire peripheral surface with a thickness of about 0.5 mm. This epoxy resin forms the resin coating layer 18 [0019]].
f. Regarding claim 9, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Watari) the fishing rod of claim 1 wherein the thickness of the coating layer is 0.3 mm to 1.3 mm [epoxy resin is applied over the entire peripheral surface with a thickness of about 0.5 mm. This epoxy resin forms the resin coating layer 18 [0019]].
g. Regarding claim 10, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Watari) the fishing rod of claim 1 wherein the thickness of the coating layer is 0.5 mm to 1.3 mm [epoxy resin is applied over the entire peripheral surface with a thickness of about 0.5 mm. This epoxy resin forms the resin coating layer 18 [0019]].
h. Regarding claim 11, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Watari) the fishing rod of claim 1 having a thickness of the coating layer [epoxy resin is applied over the entire peripheral surface with a thickness of about 0.5 mm. This epoxy resin forms the resin coating layer 18 [0019]]. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach the thickness of the coating layer is 0.8 mm to 1.3 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a coating layer that has a thickness of 0.8 mm to 1.3 mm because doing so would have provided a suitable resin coating layer thickness for a fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
i. Regarding claim 12, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Corley) the fishing rod of claim 1 having the yield strain of the resin of the coating layer [Tables 2, 3A, 3B; the cured resins in the Examples were measured by ASTM D-638 [0096]]. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach the yield strain of the resin of the coating layer is 7.0% to 11.9%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a yield strain of 7.0% to 11.9% because doing so would have provided a suitable resin yield strain for use with a fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
j. Regarding claim 13, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Tsunashima) the fishing rod of claim 1 wherein the tensile elongation of the resin of the coating layer is 40% to 96.9% [the elongation (elongation at break) of the cured product of the epoxy resin composition is preferably 2% or more and more preferably 3% or more, and is preferably 300% or less and more preferably 200% or less [0031]].

8. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (US Patent Publication 2015/0272096) in view of Cordell, Jr. (US 4,057,926), Tsunashima et al. (US Patent Publication 2015/0290900), Corley et al. (US Patent Publication 2011/0319564), and Watari (JP2005229955A) as applied to Claim 1 above and further in view of Honma (US Patent Publication 2006/0110599).  
a. Regarding claim 3, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Yamamoto) the fishing rod of claim 1 having coating layer 24 and second fixing layer 22 [resin layer 24 may be provided so as to coat the mounting thread 21 and the cover member 22 [0044]; resin layer 24 may be formed of various resins such as epoxy, urethane, or UV-curable resins (e.g., urethane acrylate, acrylic resin acrylate, epoxy acrylate) [0057]]. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Cordell Jr.) the fishing rod of claim 1 having an adhesive strength between the coating layer and the second fixing layer [wrapping layers 30 and 32 serve to fasten the guide 18' firmly in place and its permanence is enhanced by applying several coatings of lacquer and a cover coating of varnish in a conventional manner, col. 2 lines 67-68 col. 3 lines 1-2]. 
	Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach 
an adhesive strength measured in conformity to JIS K 6849:1994. Honma teaches adhesive strength measured in conformity to JIS K 6849:1994 [The method for preparing the test pieces used for measuring the bonding strength S is explained below. The bonded test pieces are formed and sized as shown in FIG. 8, based on ISO4587. The test pieces should conform to the Testing Method of Strength Properties of Adhesives in Shear by Tension Loading according to JIS K 6850 particularly applied for testing the strength of an adhesive to stiff adhering members [0152]] for the purpose of providing a layered product comprising adhesively bonded resin layers with excellent bonding strength measured in conformity to internationally accepted technical standards that can be used suitably for a fishing rod.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include an adhesive strength measured in conformity to JIS K 6849:1994 as taught by Honma because doing so would have provided a layered product comprising adhesively bonded resin layers with excellent bonding strength measured in conformity to internationally accepted technical standards that can be used suitably for a fishing rod. 
	Yamamoto in view of Cordell Jr., Tsunashima, Corley, Watari, and Honma does not specifically teach an adhesive strength that is 88 N/cm or more. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, Watari, and Honma to include an adhesive strength that is 88 N/cm2 or more because doing so would have provided a suitable adhesive strength for a fishing rod fitting and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	
9. 	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (US Patent Publication 2015/0272096) in view of Cordell, Jr. (US 4,057,926), Tsunashima et al. (US Patent Publication 2015/0290900), Corley et al. (US Patent Publication 2011/0319564), and Watari (JP2005229955A) as applied to Claim 1 above and further in view of Teshirogi (JP2013138659).
a. Regarding claim 7, Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari teaches (references to Yamamoto) the fishing rod of claim 1 having first sheet 21 and mounting portion L. Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari does not specifically teach a primer layer provided between the first sheet and the mounting portion. Teshirogi teaches a primer layer provided between the first sheet and the mounting portion [A primer layer having good adhesion to metal is provided only on the surface, and a fishing line guide mounting portion is placed on the primer layer, and a thread body is wound from above the mounting portion to connect the fishing line guide, claim 1] for the purpose of providing a primer layer for improving adhesion of the fishing line guide mounting portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fishing rod taught by Yamamoto in view of Cordell Jr., Tsunashima, Corley, and Watari to include a primer layer provided between the first sheet and the mounting portion as taught by Teshirogi because doing so would have provided a primer layer for improving adhesion of the fishing line guide mounting portion.

Response to Arguments
10.	Applicant’s arguments from the response filed on 02/10/2022, see pages 10-11, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Tsunashima et al. (US Patent Publication 2015/020900), Corley et al. (US Patent Publication 2011/0319564), and Watari (JP2005229955A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643